NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0656n.06

                                            No. 10-2606                                      FILED
                           UNITED STATES COURT OF APPEALS                               Jun 21, 2012
                                FOR THE SIXTH CIRCUIT                             LEONARD GREEN, Clerk
UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )       ON APPEAL FROM THE
v.                                                    )       UNITED STATES DISTRICT
                                                      )       COURT FOR THE WESTERN
SAMUEL DARNELL FRANCE,                                )       DISTRICT OF MICHIGAN
                                                      )
       Defendant-Appellant.                           )
                                                      )



       BEFORE: COOK and STRANCH, Circuit Judges; STAMP, District Judge.*


       PER CURIAM. Samuel Darnell France, a federal prisoner, appeals the sentence imposed

on remand from this court. France entered a guilty plea in 2008 to a charge of distribution of fifty

or more grams of cocaine base. He was classified as a career offender. After receiving a downward

departure for substantial assistance, he was sentenced to 200 months’ imprisonment.

       On appeal, we vacated France’s sentence and remanded for further development of whether

one of his prior convictions was a violent felony for purposes of the career-offender determination.

On remand, the government could not establish that the prior conviction was a violent felony.

France was therefore resentenced, after again receiving credit for substantial assistance, to a term of

73 months’ imprisonment.



       *
       The Honorable Frederick P. Stamp, Jr., Senior District Judge for the Northern District of
West Virginia, sitting by designation.
No. 10-2606
United States v. France

       Now, on appeal from his new sentence, France argues that the district court should have

applied the Fair Sentencing Act, because his resentencing occurred after the effective date of that

Act. Although the government contested this issue in the district court, it has changed its position

and now agrees with France that he should be sentenced under the Fair Sentencing Act.

Accordingly, we vacate France’s sentence and remand for resentencing. See United States v. Jones,

443 F. App’x 994, 995 (6th Cir. 2011).




                                                -2-